Title: From George Washington to John Glover, 19 January 1781
From: Washington, George
To: Glover, John


                        
                            Sir
                            Head Quarters New Windsor Janry 19th 1781
                        
                        I was favored last Evening with your Letter of the same date, on the subject of which you will be pleased to
                            observe, that as I had before given My opinion that no promotions could take place after the publication of the Resolution
                            of Congress to the Army; so I still remain decidedly of that sentiment—And that no power inferior to Congress can make a
                            Departure from it in practice warrantable.
                        I have never written to Govr Hancock respecting the matter, or taken any Measures which could countenance to
                            an opinion contrary to the foregoing. I am Sir 

                    